date internal_revenue_service number info release date uil conex the honorable ed bryant u s house of representatives washington d c dear mr bryant this letter is in response to your inquiry copy enclosed dated date on behalf of your constituent refers to a newspaper article about statutory stock_option profits he questions the fairness of an irs proposal to impose federal_insurance_contributions_act fica tax on unrealized statutory stock_option profits because he says taxpayers already pay an income_tax on realized profits i have read the newspaper article and believe it alludes to the statement we make in notice_2001_14 2001_6_irb_516 published date copy enclosed in that notice we simply clarify current law that employment_taxes apply to statutory_stock_options such as incentive stock_options described in sec_422 of the internal_revenue_code code and options granted under an employee_stock_purchase_plan described in sec_423 of the code the notice also provides relief to taxpayers regarding the application of these taxes we disagree with any interpretation that we are proposing a new position on employment_taxes rather as stated in the notice we are simply clarifying current law that employment_taxes including fica tax apply to statutory_stock_options fica tax on statutory_stock_options the fica tax is made up of social_security and medicare taxes on the wages paid to an employee the congress enacted the social_security act and the fica to provide for a federal system of old-age survivors disability and hospital insurance under this system the social_security_tax finances old-age survivors and disability insurance the medicare_tax finances hospital insurance the fica tax finances social_security retirement benefits and medicare coverage that are important in the lives of many taxpayers the fica tax is calculated as a percentage of an employee’s wages for fica tax purposes wages are defined generally as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash the internal_revenue_code provisions provide no exceptions from wages for remuneration paid in the form of stock nor are there any provisions that exclude from wages remuneration received from the exercise of a statutory stock_option accordingly fica tax applies to the payment of wages that arise when a statutory stock_option is exercised the wages paid being equal to the difference between the fair_market_value of the stock received and the price paid_by the employee for the stock notice_2001_14 provides generous relief on the application of employment_taxes to statutory_stock_options it provides that the irs will not assess fica tax or futa_tax on the exercise of a statutory option exercised before date the notice also provides some income_tax_withholding relief notice_2001_14 also includes a comment period that closed on date we are considering all of the comments we received under this notice they are important in developing any further guidance on applying employment_taxes to statutory_stock_options i hope this information is helpful please call me or elliot m rogers at if you have any questions sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures
